MEMORANDUM**
Appellants, Stephen Neal and other members of the California State University, Bakersfield (CSUB) Wrestling Team, appeal a grant of summary judgment in favor of appellees. The district court held that appellees’ practice of reducing roster spots in male athletics in order to foster proportionality between men’s and women’s intercollegiate athletic teams does not violate Title IX or the Equal Protection Clause of the Federal Constitution.
I.
We previously considered an appeal from a preliminary injunction in this case. See Neal v. Board of Trustees, 198 F.3d 763 (9th Cir.1999). Appellants essentially ask us to disregard our interpretation of Title IX in that opinion because the law of the case doctrine “should not be applied woodenly when doing so would be inconsistent with considerations of substantial justice.” We are not persuaded that our previous interpretation of Title IX is inconsistent with considerations of substantial justice. Furthermore, the interpretation of Title IX announced in Neal is not only the law of the case. It is the law of this circuit and is therefore binding on all courts in this circuit. See Wolfson v. Watts (In re Watts), 298 F.3d 1077, 1083-84 (9th Cir.2002) (O’Scannlain, J. concurring) (“It is a bedrock principle of our court that the published decision of one three-judge panel binds every other panel, from that day forward.”). Unless and until Congress changes the statute, or the Supreme Court of the United States or an en banc panel of this court interprets Title IX differently, we are bound by our interpretation of Title IX announced in Neal. While the factual record may now be more fully developed, this does not affect our purely legal interpretations of Title IX and the Equal Protection Clause.
II.
Appellants claim that the district court should have allowed discovery into the interests of males and females in participating in intercollegiate athletics. Such discovery is not at all relevant to the question of whether or not appellees violated Title IX. See Neal, 198 F.3d at 769. The dis-*737triet court did not abuse its discretion by refusing this discovery.
III.
Summary judgment was appropriately granted in favor of appellees. The district court correctly applied our opinion in Neal and we AFFIRM for the reasons stated in Judge Coyle’s September 24, 2001, summary judgment order.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.